Title: John Adams to Abigail Adams, 20 July 1776
From: Adams, John
To: Adams, Abigail


     
      Philadelphia July 20. 1776
     
     I cannot omit the Opportunity of writing you, a Line, by this Post. This Letter will I suppose, find you, in some degree or other, under the Influence of the Small Pox. The Air is of very great Importance. I dont know your Phisician, but I hope he wont deprive you of Air, more than is necessary.
     We had Yesterday, an express from General Lee, in Charlestown South Carolina, with an Account of a brilliant little Action between the Armament under Clinton, and Cornwallis, and a Battery on Sullivans Island. Which terminated very fortunately for America. I will endeavour to inclose, with this a printed Account of it. It has given Us good Spirits here and will have an happy Effect, upon our Armies at New York and Ticonderoga. Surely our northern Soldiers will not suffer themselves to be outdone by their Brethren so nearly under the Sun. I dont yet hear of any Massachusetts Men, at New York. Our People must not flinch, at this critical Moment, when their Country is in more danger, than it ever will be again perhaps. What will they say, if the Howes should prevail against our Forces, at so important a Post as New York for Want of a few Thousand Men from the Massachusetts?
     I will likewise send you, by this Post, Lord Howes Letter and Proclamation, which has let the Cat out of the Bag.—These Tricks deceive no longer. Gentlemen here, who either were or pretended to be deceived heretofore, now see or pretend to see, through such Artifices. I apprehend, his Lordship is afraid of being attacked upon Staten Island, and is throwing out his Barrells to amuse Leviathan, untill his Reinforcement shall arrive.
    